Case 1:20-cv-02656-RM-SKC Document 96-2 Filed 02/05/21 USDC Colorado Page 1 of 6




                         EXHIBIT B
Case 1:20-cv-02656-RM-SKC Document 96-2 Filed 02/05/21 USDC Colorado Page 2 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02656-RM-SKC

  KATRINA BAGWELL and LUKE BAGWELL,

                 Plaintiffs,

  vs.

  BOSTON SCIENTIFIC CORPORATION,

                 Defendant.


         PRELIMINARY WITNESS LIST OF DEFENDANT BOSTON SCIENTIFIC
                              CORPORATION


          The final list of witnesses that Defendant Boston Scientific Corporation (“Boston
  Scientific”) will present at trial is dependent on several factors, including (a) the witnesses that
  Plaintiffs present during their case-in-chief, (b) the Court’s ruling on motions, and (c) the trial
  schedule and availability of Boston Scientific’s witnesses. Boston Scientific also reserves the
  right to call any witness listed by Plaintiffs and to supplement this witness list up to and at the
  time of trial. Subject to those considerations, Boston Scientific identifies the following witnesses:

         1.      Defendant Boston Scientific will call the following non-expert witnesses to

  appear in person at trial: None at this time.

         2.      Defendant Boston Scientific may call the following non-expert witnesses to

  appear in person at trial:

                a.      Dr. Cheryl L. Cowles, Implanting Physician. Kenya (Address Unknown).
         Dr. Cowles would testify regarding Ms. Bagwell’s condition prior to, during, and after
         her implant surgery.

                 b.      James Goddard, Research and Development Manager for Urology and
         Women’s Health at Boston Scientific. c/o Faegre Drinker Biddle & Reath, 1144 15th
         Street, Suite 3400, Denver CO 80202. Mr. Goddard is expected to testify consistent with
Case 1:20-cv-02656-RM-SKC Document 96-2 Filed 02/05/21 USDC Colorado Page 3 of 6




         his depositions in the MDL case. More specifically, Mr. Goddard will testify regarding
         Boston Scientific’s research and development of its transvaginal mesh products and
         specifically the Solyx product at issue in this matter. Mr. Goddard will also testify
         regarding internal procedures, processes, and controls during the concepting,
         development, verification, validation, and review phases for its transvaginal mesh
         products used to treat stress urinary incontinence, including the Solyx.

         3.     Defendant Boston Scientific may present testimony of the following non-expert

  witnesses by means of deposition:

                 a.      Dr. Brian J. Flynn, Revising Physician. 12605 E 16th Ave, Aurora, CO
         80045. Dr. Flynn would testify regarding Ms. Bagwell’s condition prior to, during and
         after her revision surgery.

                 b.      James Goddard, Research and Development Manager for Urology and
         Women’s Health at Boston Scientific. c/o Faegre Drinker Biddle & Reath, 1144 15th
         Street, Suite 3400, Denver CO 80202. Mr. Goddard is expected to testify consistent with
         his depositions in the MDL case. More specifically, Mr. Goddard will testify regarding
         Boston Scientific’s research and development of its transvaginal mesh products and
         specifically the Solyx product at issue in this matter. Mr. Goddard will also testify
         regarding internal procedures, processes, and controls during the concepting,
         development, verification, validation, and review phases for its transvaginal mesh
         products used to treat stress urinary incontinence, including the Solyx.

                  c.     Robert T. Miragliuolo, VP of Regulatory Affairs for Endoscopy and
         Urology & Women’s Health at Boston Scientific Corporation, c/o Faegre Drinker Biddle
         & Reath, 1144 15th Street, Suite 3400, Denver CO 80202. Mr. Miragliuolo is expected
         to testify consistent with his deposition in the MDL case. More specifically, Mr.
         Miragliuolo will testify as to the internal regulatory controls at Boston Scientific, the
         FDA regulatory process as it pertains to medical devices, and Boston Scientific’s
         transvaginal mesh products clearance by the FDA in compliance with all applicable
         regulations, standards, and requirements.

                  d.      Doreen Rao, Principal Engineer, Research and Development and Boston
         Scientific, c/o Faegre Drinker Biddle & Reath, 1144 15th Street, Suite 3400, Denver CO
         80202. Ms. Rao is expected to testify consistent with her deposition in the MDL case.
         More specifically, Ms. Rao will testify regarding the research and development, including
         the physical properties testing, of the mesh used in the transvaginal mesh products used
         to treat stress urinary incontinence, including the Solyx.

                e.     Alfred P. Intoccia, Jr., Former Vice-President of Research and
         Development, Urology and Women’s Health Division, c/o Faegre Drinker Biddle &
         Reath, 1144 15th Street, Suite 3400, Denver CO 80202. Mr. Intoccia is expected to
Case 1:20-cv-02656-RM-SKC Document 96-2 Filed 02/05/21 USDC Colorado Page 4 of 6




          testify consistent with his deposition in the MDL case. More specifically, Mr. Intoccia
          will testify regarding the research and development process of the transvaginal mesh
          products used to treat stress urinary incontinence, including the Solyx.

                 f.      Maya Matusovsky, Group Marketing Manager, Boston Scientific c/o
          Faegre Drinker Biddle & Reath, 1144 15th Street, Suite 3400, Denver CO 80202. Ms.
          Matusovsky is expected to testify consistent with her deposition in the MDL case. More
          specifically, Ms. Matusovsky will testify regarding Boston Scientific’s marketing and
          commercialization of transvaginal mesh products used to treat stress urinary
          incontinence, including the Solyx.

                  g.     Frank Zakrzewski, corporate representative for Chevron Phillips
          Chemical Company. May be contacted through Scott D. Marrs of Beirne Maynard &
          Parsons, L.L.P. Mr. Zakrzewski is expected to testify consistent with his deposition in
          the MDL case. More specifically, Mr. Zakrzewski will testify that the medical application
          caution was not based upon or supported by, safety concerns with vaginal mesh,
          scientific or medical literature, scientific testing, or data.

          4.         Defendant Boston Scientific will call the following expert witnesses to appear in

  person at trial: None at this time.

          5.         Defendant Boston Scientific may call the following expert witnesses to appear in

  person at trial:

                   a.     Dr. Stephen R. Little, PhD., University of Pittsburgh, 450 Technology
          Drive, Pittsburgh, PA 15219-3130. Dr. Little is expected to testify consistent with his
          expert report in this matter. He is expected to testify regarding industry and scientific
          standards applicable to medical device design and development and Boston Scientific's
          compliance with all such standards in the design and development of its pelvic mesh
          device. He is further expected to testify that there is no evidence that Boston Scientific's
          pelvic mesh devices are defective in terms of design. In addition, he is expected to testify
          regarding the long-term safety profile of polypropylene, specifically as used in materials
          designed for permanent implantation in the body. Consistent with his report, he will also
          testify that polypropylene is biocompatible and does not oxidize, degrade or shrink in
          vivo. Dr. Little may also respond to and/or offer rebuttal testimony concerning the
          opinions, testimony, and testing of Plaintiffs’ experts.

                  b.      Dr. Lonny Green, Virginia Women's Center, 7515 Right Flank Road,
          Mechanicsville, VA 23116. Dr. Green is expected to testify consistent with his expert
          report in this matter. He is expected to testify generally regarding pelvic floor anatomy
          and disorders, including pelvic organ prolapse and stress urinary incontinence and that
          the Solyx is a safe and effective device for the treatment of stress urinary incontinence.
Case 1:20-cv-02656-RM-SKC Document 96-2 Filed 02/05/21 USDC Colorado Page 5 of 6




                  c.     Dr. James Rice, MultiCare Urogynecology & Pelvic Reconstructive
         Surgery, 17700 SE 272nd St., Covington, WA 98042. Dr. Rice is expected to testify
         consistent with his expert report in this matter. He is expected to testify generally
         regarding pelvic floor anatomy and disorders, including pelvic organ prolapse and stress
         urinary incontinence and that the Solyx is a safe and effective device for the treatment of
         stress urinary incontinence. He is further expected to testify that no specific-causation
         exists to establish the Solyx device caused the injuries Ms. Bagwell alleges, and will
         testify regarding his review of Ms. Bagwell’s medical records. Dr. Rice may also
         respond to and/or offer rebuttal testimony concerning the opinions, testimony, and testing
         of Plaintiffs’ experts and treating physicians. He is further expected to testify that the
         Directions for Use for the Solyx device are reasonable and adequate.

                 d.      Dr. Stephen H. Spiegelberg, Ph.D, Cambridge Polymer Group, Inc., 56
         Roland Street, Suite 310, Boston, Massachusetts 02120. Dr. Spiegelberg is expected to
         testify consistent with his expert report in this matter. He is expected to testify regarding
         industry and scientific standards applicable to medical device design and development
         and Boston Scientific's compliance with all such standards in the design and development
         of its pelvic mesh device. He is further expected to testify that there is no evidence that
         Boston Scientific's pelvic mesh devices are defective in terms of design. In addition, he is
         expected to testify regarding the long-term safety profile of polypropylene, specifically as
         used in materials designed for permanent implantation in the body. Consistent with his
         report, he will also testify that polypropylene is biocompatible and does not oxidize,
         degrade or shrink in vivo. Dr. Spiegelberg may also respond to and/or offer rebuttal
         testimony concerning the opinions, testimony, and testing of Plaintiffs’ experts.

                 e.      Dr. Stephen F. Badylak, Ph.D, University of Pittsburg, McGowan
         Institute for Regenerative Medicine, 450 Technology Drive, Suite 300, Pittsburgh, PA
         15219-3130. Dr. Badylak is expected to testify consistent with his expert report in this
         matter. He is expected to testify regarding the long-term safety profile of polypropylene,
         specifically as used in materials designed for permanent implantation in the body.
         Consistent with his report, he will also testify that polypropylene is biocompatible and
         does not oxidize, degrade or shrink in vivo. Dr. Badylak may also respond to and/or offer
         rebuttal testimony concerning the opinions, testimony, and testing of Plaintiffs’ experts.

         6.     Defendant Boston Scientific may present testimony of the following expert

  witnesses by means of deposition: None at this time.

         7.     Any witness necessary to lay foundation for admission of or to authenticate

  documents.

          8.    Any witness identified by Plaintiff.
Case 1:20-cv-02656-RM-SKC Document 96-2 Filed 02/05/21 USDC Colorado Page 6 of 6




         9.   Any witness for rebuttal or impeachment or to rehabilitate a witness.
